Memorandum: Supreme Court properly denied the cross motion of defendant Barrington East Development, Ltd. (Barrington) for summary judgment on its cross claim for common-law indemnification against defendant Can-Am Roofing, Inc. Barrington failed to meet its burden of establishing, as a matter of law, that it did not direct, control or supervise the roofing work performed by plaintiff Craig Coburn (see, Edmond v Streeter Assocs., 207 AD2d 1005, 1006; Stevanoff v Boys & Girls Club, 191 AD2d 1037; cf., Damon v Starkweather, 185 AD2d 633). (Appeal from Order of Supreme Court, Monroe County, Siragusa, J. — Summary Judgment.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.